Citation Nr: 1540541	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO. 15-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of death as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The official death certificate shows that the Veteran died in February 1978 and that the immediate cause of death was carcinoma of the lung, metastatic to the brain (lung cancer). 
 
2. Service connection was not in effect for any disability at the time of the Veteran's death. 
 
3. The Veteran's death was not caused by a disability incurred in or aggravated by service and is not etiologically related to any incident or disease during the Veteran's active service, to include as due to herbicide exposure.
 
4. The Veteran was not in receipt of or entitled to receive a 100 percent evaluation prior to death, and his death was not due to a service-connected disability.




CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).
 
2. The criteria for benefits under 31 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 101, 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that a VA medical opinion was not obtained in this case. However, the appellant and her representative argue that the Veteran's lung cancer, which is listed on his death certificate as the cause of death, should be presumptively service-connected based on Agent Orange exposure during service. As discussed below, the evidence does not establish actual or presumptive Agent Orange exposure. Further, there is no other evidence suggesting a relationship between the Veteran's cause of death and service. Therefore, no reasonable possibility exists that obtaining a medical opinion would aid in substantiating the claim for service connection for the cause of the Veteran's death. See 38 U.S.C.A. §5103A (a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008). As such, VA's duty to obtain a medical opinion or examination is not triggered in this case.

Also of record and considered in connection with the appeal are the various written statements provided by the appellant and by the appellant's representative on her behalf.

The Board notes that the Veteran's service treatment records are unavailable due to fire-related loss. By the above-described August 2014 VCAA letter, the RO informed the Veteran that there was a fire at the National Personnel Records Center (NPRC) in July 1973 and that if his records were stored there during that time, such records may have been destroyed. The RO, at that time, asked the appellant to complete a NA Form 13055 in detail, in order to further search for service treatment records in support of his claim. It does not appear that the appellant submitted a completed NA Form 13055. In September 2014 the RO informed the appellant of the unavailability and requested that she submit any relevant information in her possession. To date, the appellant has not submitted any such information. 

Therefore, the Veteran's service treatment records are not available, and as such records are federal records, the Board is required to provide a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule. 38 U.S.C.A. § 5107(b). The decision herein thus contains a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule. However, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).  In this matter, the Board has reviewed all the evidence in the Veteran's claims file. 

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death. See 38 C.F.R. § 3.312(a) (2014).

Factual Background and Analysis

As noted above, the Veteran died in February 1978. The cause of death was determined to be lung cancer, metastatic to the brain. No significant conditions contributing to death but not resulting in the underlying cause of death were listed.

The Board notes that the Veteran was not service connected for any disabilities at the time of his death.

Instead, the appellant contends that the Veteran's lung cancer should be presumptively service-connected due to Agent Orange exposure as she contends that her husband's lung cancer was a result of his Agent Orange exposure during his military service which included duty in Korea. See May 2015 VA Form 9.

If a veteran was exposed to an herbicide agent (including Agent Orange) during active service, certain listed diseases, including lung cancer, will be presumptively service-connected if the requirements of § 3.307(a)(6) are met and the disease becomes manifest to a compensable degree at any time after service. 38 C.F.R. § 3.309(e). 

In this instance, the Veteran's service personnel records show that he was stationed in Korea for 17 months during his active service, January 1951 to January 1953; there is no evidence of any service in Vietnam.

The Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam. If a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange. 38 C.F.R. § 3.307(a)(6)(iv).

Although the Veteran's service personnel records demonstrate that the Veteran had service in Korea, his service must have occurred between January 1951 and January 1953. The Veteran's period of service in Korea is outside the specific time period for presumed herbicide exposure near the Korean DMZ. There is lay testimony from the appellant, but not the Veteran.  In addition, the Board is not aware of any evidence that tactical herbicides were used in Korea during the time of his service.  

Accordingly, based on the record, the appellant has not met the evidentiary burden evidence of showing the Veteran had actual or presumed Agent Orange (or any other herbicidal agent) exposure and the Veteran is not entitled to presumptive service connection based on inservice herbicide exposure, pursuant to 38 C.F.R. § 3.309(e).  Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it. See 38 U.S.C.A. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Although the Board is grateful for the Veteran's honorable service and later developed lung cancer, which is a presumptive disease for Agent Orange exposure, service connection cannot be established for the cause of his death on a presumptive basis as due to Agent Orange exposure as he did not serve during the relevant time period in Korea and did not serve in Vietnam. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Nor does the evidence rise the level of equipoise to find actual exposure.  

The Board has also considered whether service connection is warranted for the cause of the Veteran's death on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). In this regard, there is no argument or indication that the listed immediate cause of the Veteran's death of lung cancer was related to any injury or disease during service. In her May 2015 VA Form 9, the appellant claims that the veteran spoke of exposure to "orange stuff" in Korea; however, the Board takes notice that Agent Orange is not an orange colored liquid.  As indicated above, there is no evidence of other herbicide exposure. There is also no medical evidence or opinion linking lung cancer directly to service. As such, service connection for the cause of death is not warranted on a direct basis. See 38 C.F.R. § 3.303. 

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death. In this regard, the Board notes that the Veteran was not service connected for any disabilities at the time of his death. As to the Veteran's primary cause of death, lung cancer, there is no evidence of record linking this disability to service to include exposure to herbicides, and no evidence that it manifested until many years after the Veteran's separation from service. 

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death. The claim for service connection for the cause of the Veteran's death must therefore be denied. In reaching the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the competent and probative evidence does not rise to the level of equipoise, the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board, however, expresses its condolences to the appellant, however, and is again grateful for the Veteran's honorable service.  


ORDER

Service connection for the cause of death, to include as the result of exposure to herbicides, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


